Carley, Judge.
Appellant was indicted for armed robbery. The evidence at the trial before court and jury showed that on the day prior to the indicted offense, the victim visited the Ease On Inn where he met appellant and two other individuals. All four persons engaged in playing ppol. In the early morning hours of May 8,1979, the date of the crime as set forth in the indictment, the pool participants, including appellant, departed in appellant’s car. The victim testified that after some driving about, the car was stopped at the request of one of the victim’s newfound acquaintances. While the car was stationary, the appellant struck the victim in the head with a "hard object.” Some loose change, a knife and the victim’s wallet containing credit cards and other items were taken. The evidence showed that subsequent to the occurrence appellant attempted to use one of the credit cards in a retail store and left abruptly when he realized that the store’s procedures indicated that the card was stolen.
The jury found the defendant guilty of robbery, a lesser included offense. Enumerating only the general grounds, appellant appeals from the denial of his motion for new trial.
After conviction, the evidence in the record is reviewed on appeal in the light most favorable to the state. Jones v. State, 236 Ga. 901 (225 SE2d 902) (1976). Appellate review extends only to a determination of the sufficiency of the evidence and cannot involve a weighing of the evidence. The evidence here is sufficient. Aiken v. State, 152 Ga. App. 662 (264 SE2d 336) (1979). Our review of the entire record convinces us that the evidence would authorize a rational trior of fact to find appellant guilty of the offense of robbery *638beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Almond v. State, 152 Ga. App. 661 (263 SE2d 533) (1979).
Submitted April 10, 1980
Decided May 15, 1980.
Stephen Friedberg, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.